DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
The pending claims, 1-20, comprise 3 groups of claims:
1) Method1: 1-7, 
	2) Article: 8-14, and 
	3) System1: 15-20.
	The groups of claims appear to have the same scope and will be examined together.
As of September 14, claim 1 is as followed:


[1] storing data in a database, the data comprising:
		(i) data about a first plurality of users and a plurality of tasks, wherein the tasks comprise a plurality of steps performed by a second plurality of users;
		(2i) a pipeline data structure comprising a plurality of stages corresponding to the steps, each stage storing requirements for completing the stage, the pipeline data structure further storing pointers associated with the data about the first plurality of users, wherein the first plurality of users are represented in the pipeline data structure to track the progress of the first plurality of users through the plurality of steps; and
		(3i) a second data structure comprising a table, wherein each task has a corresponding table, and wherein columns of the table correspond to stages of the pipeline data structure and rows of the table correspond to different users of the second plurality of users, and wherein each cell of the table comprises rules for generating a customized view of data for particular users of the second plurality of users;
	[2] receiving, by a processor, a request to check on the status of one or more tasks, the request comprising metadata to identify a first user of the second plurality of users generating the request;
	[3] identifying, by the processor, one or more tasks that the first user is involved in;
	[4] generating, by the processor, a first view for the first user, wherein the first view is customized for the first user based on the rules in the second data structure for the first user and the stage of the pipeline for the first plurality of users, wherein the customized view comprises a graphical pipeline generated based on the pipeline data structure, the graphical pipeline, when displayed, having a visual appearance for each stage corresponding to a number of users from the first plurality of users within each stage; and
	[5] sending the first view to the first user for display on a client device which transmitted the user request, wherein different users of the second plurality of users on different client devices receive different views based on data in the pipeline data structure.
























[1] storing data in a database, the data comprising:
data about a plurality of applicants for a plurality of open requisitions;

associated with the applicants, wherein a plurality of open requisitions are represented by one or more applicants in the pipeline data structure; and 
(ii) a second data structure comprising a table, wherein each open requisition has one corresponding table, and wherein columns of the table correspond to stages of the pipeline data structure and rows of the table correspond to different users, and wherein each cell of the table comprises rules for generating a customized view of data in the database for particular users;
[2] receiving, by a processor, a user request to check on the status of a plurality of one or more open requisitions configured for filling a plurality of positions within an organization, the request comprising metadata to identify a first user generating the user request;
[3] identifying, by the processor, an open requisition that a user profile associated with the user request is involved in; 
[4] generating, by the processor, an open requisition card view that provides a summary on a plurality of applicants applying for the open requisition, wherein the open requisition card view is customized for the user profile based on the rules in the second data structure for first user and the stage of the pipeline for the applicants, wherein the open requisition card view comprises a graphical pipeline generated based on the pipeline data structure, the graphical pipeline, when displayed, having a visual appearance for each stage corresponding to a number of applicants within each stage; and
	[5] sending the open requisition card view to the first user for display on a client device which transmitted the user request.
	Note: for referential purpose, numerals [1]-[5] are added to the beginning of each step.



Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Per New Guidelines 2019 PEG as of October 2019

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., 
(1) process, 
(2) machine, 
(3) manufacture or product, or 
(4) composition of matter.  

If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception, i.e., 
(1) law of nature, 
(2) natural phenomenon, and 
(3) abstract idea. 

and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include:
(i) a method of organizing human activities, 
(2i) an idea of itself, or 
(3i) a mathematical relationship or formula.  

For instance, in Alice Corp. (Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014)), the Court found that “intermediated settlement” was a fundamental economic practice, which is considered as (i) a certain method of organizing human activities, which is an abstract idea.
revised guidance on the application of 101.  See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (USPTO Jan. 7, 2019) (“Guidance”).
Under the current 2019 PEG USPTO guidance, a two-step analysis is utilized to determine subject matter eligibility under 101.  
Step 1: 
In the instant case, with respect to claims 1-20:
Claim category:
(1) Process/method: 1-7, and
(2) Machine/system: 15-20, 
(3) Manufacture/product/article (CRM): 8-14.
Analysis:

1. process: claims 1-7, comprising a series of steps for monitoring a hiring process for filling a plurality of positions within an organization, 	(step 1: Yes)
2. Manufacture/article: claims 8-14 are non-transitory computer readable medium (CRM) comprising instructions stored thereon, which is a manufacture, thus read over article/manufacture and are directed to a statutory category.  (Step 1: Yes)  
3. machine: claims 15-20 are directed to a system comprising: 

(1) processor and 
(2) CRSM comprising instruction for working with the processor to carry out the steps of storage devices, and 
(3) the processor is configured to send to a computer device, to carry out a series of steps for monitoring a hiring process for filling a plurality of positions within an organization.  The claimed system is therefore directed to a statutory category, i.e. a machine (a combination of devices).					(Step 1:   Yes).  
Independent claim 1 recite steps for monitoring a hiring process for filling a plurality of positions within an organization, which falls under:
(i) a fundamental economic/business practice, or

The concept of monitoring the hiring process or filling open positions in a business organization is fundamental practice for obtaining good candidates for open positions is well generation of a summary page/card for showing a summary of the hiring process, this is not critical since it’s merely displaying a result or status of the hiring process.  As for the use of a computer device for carrying out the method, this is considered as routine experimentations and within the skill of the artisan.	
Alternatively, independent claim 1 recite steps for monitoring a hiring process for filling a plurality of positions within an organization, which is:
(ii) a method of organizing human activities, . .	Yes.
Alternatively, independent claim 1 recite steps for providing access to an individual’s stored personal records, which is:
(iii) An idea “of itself”:
	Claim 1 merely calls for (1) storing data, (2) receiving/collecting information (a user request), (3) analyzing the data/information (identifying an open requisition), and (4) displaying its analysis result information/data in the form of an “open requisition card” and (5) sending the results.
	This is similar to the steps of a similar case, *Electric Power Group,. CAFC 8/1/2016, which was determined to be patent-ineligible.   
	(1) collecting data from multiple data sources, 
(2) analyzing the data to obtain certain results, and
(3) displaying the certain results. 
The focus of the asserted claims, as illustrated by claim 12 of US Patent 8,401,710, is on: [1] collecting information, [2] analyzing it, and [3] displaying certain results of the collection and analysis.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to the abstract idea of monitoring a hiring process for filling a plurality of positions within an organization. The claim(s) do not include additional elements that because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
(6) All of these concepts relate to economic practices in which business activities between various devices/entities are stored, retrieved, accumulated, analyzed to obtain certain results, using rules to identify a list of options based on the analysis result, see “Electric Power Group”, or monitored, and comparing new and stored information and using rules to identify a list of options (selections), see “SmartGene, CAFC 1/24/2014”.  The concept described in independent claim 1 is not meaningfully different than those economic concepts found by the courts to be abstract ideas.  As such, the description in claim 1 of monitoring a hiring process for filling a plurality of positions within an organization, is an abstract idea. 
Claim 1 merely calls for (1) storing data, (2) receiving/collecting information (a user request), (3) analyzing the data/information (identifying an open requisition), and (4) displaying its analysis result information/data in the form of an “open requisition card” and (5) sending the results.  These analyzing and informing steps are taught in GEHRING et al. as cited below.  
All of these concepts relate to economic practices in which business activities or profiles between various entities/people are stored, monitored, and updated, see SmartGene, CAFC 1/24/2014 or BuySAFE (creating contractual relationship).  The concept described in independent claim 1 is not meaningfully different than those economic concepts found by the courts to be abstract ideas.  As such, the description in claim 1 of monitoring a hiring process for filling a plurality of positions within an organization, is an abstract idea.
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a series of steps for monitoring a hiring process for filling a plurality of positions within an organization.  Claim 1 merely calls for (1) storing data, (2) receiving/collecting information (a user request), (3) analyzing the data/information (identifying 
This judicial exception is not integrated into a practical application because they are directed to the abstract idea of monitoring a hiring process for filling a plurality of positions within an organization by [1] collecting data about the hiring candidates, [2] storing the collected data in a well known data structure such as pipeline, a table, etc., [3] receiving a request to check on the status of a candidate and/or the task of a recruiter, [4] generating a view display of the task for the recruiter, and [4] sending the view to the recruiter for display.  The claim merely discloses an abstract idea of monitoring a hiring process by a recruiter wherein the administration would collect data about the hiring candidates, storing the data about the potential candidates, the recruiter related to the hired candidates, receiving a request from the recruiter for displaying the hiring progress with respect to a plurality of candidates, generating a figure/view showing the status of the hiring candidates and related tasks by the recruiter, and then sending the figure/view to the recruiter. 
 The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recite the use of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.   In Fig. 9 and the claim recites: 
(1) a data processor (901), and 
(2) a memory device (902), 
The “server”, “data processor” and “data bases", are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer 
Through the use of some unspecified generic computer and device to be carried out on the Internet.  The use of generic computer component for receiving, analyzing the received data, generating information, providing information, extracting, determining, generating keywords, establishing connection, and overwriting information, does not impose any meaningful limit on the computer implementation of the abstract idea.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves:
(1) the functioning of a computer or 
(2) any technologies of a specific system/devices .  
Their collective functions merely provide conventional computer implementations and wherein the computer is being used for the very purpose that such devices are known to be used for, e.g. more efficient, faster, handling complex operations, etc. (See applicant’s Fig. 9 or Fig. 1, and specification [0045-0046] which appears to describe a conventional “computer system ..” for performing the invention).  
As for dep. claim 2 (part of 1 above), which deals with further details of the generated 1st view feature, a requisition pipeline data structure, this further limits the abstract idea of the data displayed feature without including
As for dependent claim 3, which is dependent on claim 1, the claim recites additional  step of determining current stage and to do action items, this further limits the “abstract idea” of the generated 1st view feature without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 3 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
 As for dependent claim 4, which is dependent on claim 1, the claim recites additional  step of detecting other function to complete the result of the analysis and executing a function of the selected item based on the generated 1st view, this further limits the “abstract idea” of the generated 1st view feature without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 4 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dependent claim 5, which is dependent on claim 1, the claim recites further features of the generated 1st view, determined current stage, subsequent stage and waiting for section, these further limit the “abstract idea” of the generated 1st view feature without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 5 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
 As for dependent claim 6, which is dependent on claim 1, the claim recites further features of the generated 1st view, detected user input and option, these further limit the “abstract idea” of the generated 1st view feature without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 6 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dependent claim 7, which is dependent on claim 1, the claim recites further features of the system such as a maintained open web socket with the client device for connection and communication, these further limit the “abstract idea” of the system communication without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 7 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
Therefore, claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 	step 2B:  NO
Accordingly, the claims are not patentable eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained notwithstanding that the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). 
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103: 
(a) combining prior art elements according to known methods to yield predictable results; 
(b) simple substitution of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices (methods, or products) in the same way; 
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference by (1a) combining prior art reference teachings or (1b)  substitution of one known element for another, to arrive at the claimed invention. 
	Each rationale is resolved using the Graham factual inquiries.

Claims 1-7 (method), respective 8-14 (article), and respective  15-20 (system), are rejected under 35  U.S.C. 103(a) as obvious over:
Names					Publications:
(1) GEHRING et al.			US 2016/0.026.347 and 
(2) MEJDRICH et al.			US 2013/0.044.117, and
(3) GAUGER				US 2007/0.192.156.
As for independent claims 1, 8 and 15, GEHRING et al. discloses a computer-implemented method, CRM, and system for monitoring a hiring process for a plurality of open positions within an organization, the method comprising:
[1] storing data in a database, the data comprising:
(i) data about a plurality of applicants and a plurality of tasks for a plurality of open requisitions, wherein the tasks comprise a plurality of steps performed by a second plurality of users;
{see Fig. 4B and respective [0130-0131]

    PNG
    media_image1.png
    395
    550
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    572
    445
    media_image2.png
    Greyscale


	
    PNG
    media_image3.png
    254
    540
    media_image3.png
    Greyscale

	Data stored in the database comprising:
	(1) a plurality of candidates for plurality of job openings, Fig. 4A, 420.
	(2) a pipeline data structure comprising a plurality of stages, Fig. 4A,  

associated with the applicants, wherein a plurality of open requisitions are represented by one or more applicants in the column data structure; and 
	{See Fig. 4B above, under 
“Candidate Status”, 
SystemSourceDesc
ReferralStatusDesc…
…..
OriginalReferStatusDesc
Fig. 4B shows “Candidate Status” which includes the “status stages” and “434 CandidateId”, “CandidateSourceCd”, “436 PeopleKey”, “440 Referrer”, “450 ApplicantStatus”, which inherently stores pointers associated with the applicants.  Fig. 15, shows different users “Mariana Donato”, “Agustin Perciavalle”, “Maria Britto”, etc. 
(3i) a second data structure comprising a table, wherein each open requisition has one corresponding table, and wherein columns of the table correspond to stages of the pipeline data structure and rows of the table correspond to different users, and wherein each cell of the table comprises rules for generating a customized view of data in the database for particular users;
{See Fig. 15, and respective [0130-0131] cited above,
Fig. 15, shows different users “Mariana Donato”, “Agustin Perciavalle”, “Maria Britto”, etc. 
[2] receiving, by a processor, a user request to check on the status of a plurality of open requisitions configured for filling a plurality of positions within an organization, the request comprising metadata to identify a first user generating the user request;

    PNG
    media_image4.png
    257
    541
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    381
    500
    media_image5.png
    Greyscale


    PNG
    media_image2.png
    572
    445
    media_image2.png
    Greyscale


	
    PNG
    media_image6.png
    301
    517
    media_image6.png
    Greyscale

[3] identifying, by the processor, one or more tasks that the first user is involved in; 
See Fig. 7 and Fig. 15, see 1502 “Track the status of your referral and coach them through the recruitment process”.  The task of the referrer or first user is to “coach” the 
 
    PNG
    media_image1.png
    395
    550
    media_image1.png
    Greyscale

[4] generating, by the processor, an open requisition web page display that provides a summary on a plurality of applicants applying for the open requisition, wherein the open requisition card is customized for the user profile based on the rules in the second data structure for first user and the stage of the pipeline for the applicants, wherein the open requisition card view comprises a graphical pipeline generated based on the column data structure, the graphical pipeline, when displayed, having a visual appearance for each stage corresponding to a number of applicants within each stage; and
{see Fig. 15 below and respective [0143], “Track the status of your referral and coach them through the recruitment process”, and respective [0143]}


    PNG
    media_image7.png
    391
    520
    media_image7.png
    Greyscale

		
		
    PNG
    media_image8.png
    428
    538
    media_image8.png
    Greyscale


{see Fig. 15, “Track the status of your referral and coach them through the recruitment process”, and respective [0143]}
As for the term “open requisition web page” instead of “open requisition card”, however, it would have been obvious to call the open requisition web-page as “card” as mere using other similar name to describe an item for displaying chart or figure.  
GEHRING et al. fairly teaches the claimed invention except for explicitly discloses:
1) A type of “data structure”, a “pipeline” type instead of “column.” and 
2) step [5] wherein different users of the 2nd plurality of users on different client devices receive different views based on data in the pipeline data structure.

MEJDRICH et al. is cited to teach the use of “pipeline data structure”, Fig. 5, element 206 for storing user data.

    PNG
    media_image9.png
    281
    545
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    420
    550
    media_image10.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the aggregating data to provide a display in an Interface in a requisition system of GEHRING et al. by using a pipeline data structure as taught by MEJDRICH et al. for storing data and exchange data more effectively, as taught in [0078].  RATIONALE G, combine/modify.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

    PNG
    media_image11.png
    259
    550
    media_image11.png
    Greyscale

GEHRING et al. /MEJDRICH et al. fairly teaches the claimed invention except for explicitly discloses:
2) step [5] wherein different users of the 2nd plurality of users on different client devices receive different views based on data in the pipeline data structure.
GAUGER is cited to teach a network based interactive project management wherein different users of plurality of users on different client devices receive different views based on data in the project data structure.

    PNG
    media_image12.png
    295
    530
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    763
    444
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    361
    543
    media_image14.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the aggregating data to provide a display in an Interface in a requisition system of GEHRING et al. /MEJDRICH et al. by using different users of plurality of users on different client devices receive different views based on data in the project data structure as taught by GAUGER for monitoring other related/different participants in the project.  RATIONALE G, (a) combine.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  In view of the step of sending a 1st view and receive the 1st view in Fig. 15 of GEHRING et al. above, it would have been obvious to send different views to different clients based on the teachings of GAUGER above.  Furthermore, the step of “duplicating of parts/tasks for multiple effects” is well known legal precedent.
See In re Harza, 274 F. 2d 669, 124 USPQ 378 (CCPA 1960). 

	As for dep. claim 2 (part of 1 above), and respective 9 (part of 8 above), and 16 (part of 15 above), which deal with (1) type of 1st view, open requisition view for showing candidate status, this is taught in GEHRING et al. Fig. 15, and ¶¶ [0143] cited above, and (2) the users are job applicants, “hired” or GAUGER Fig. 5 in view of Fig. 30.
		
    PNG
    media_image15.png
    306
    400
    media_image15.png
    Greyscale


As for dep. claim 3 (part of 1 above), and respective 10 (part of 8 above), and 17 (part of 15 above), which deal with 3 features, (1) a determined current stage for each candidate, this is taught in GEHRING et al. Fig. 15 above, “Mariana”, (2) a determined current stage with action, this is taught in Fig. 15 above, “”coach them”, Fig. 7, “Follow & help them progress”, and (3) a generated to do section, this is taught in Fig. 15 above, “coach them”, Fig. 7, “Follow & help them progress” and respective [0143] and [0134].  Alternatively, this is also taught in GAUGER Fig. 30 in combination with Fig. 5.
1 above), and respective 11 (part of 8 above), and 18 (part of 15 above), which deal with 2 features, (1) a detected user input, this is taught in GEHRING et al. Fig. 16 below, step 1602, 1604 and 1606, and respective [0144] (2) an executed function to complete the user’s input, this is taught in Fig. 16, “Tell me!”, “Your bonus could be”, “Follow and help them progress”, “share the success” and respective [0144].  Alternatively, this is also taught in GAUGER Fig. 30 in combination with Fig. 30, “reply”, “receive”, “reply”, and Fig. 5, [0135 “display event” or “portal”].

    PNG
    media_image16.png
    145
    518
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    306
    549
    media_image17.png
    Greyscale






1 above), and respective 12 (part of 8 above), and 19 (part of 15 above), which deal with further features of the generated 1st view: 
(1) a determined of a current stage, this is taught in GEHRING et al. Fig. 15, 1504, stage (2) “Pending Review”, 1506, “In Review”, etc., 
(2) a determined subsequent stage with action item, this is taught in Fig. 15, 1504, stage (2) “Pending Review”, 1506, “In Review”, 1512 “Moved to Another Job”, stage 12, and step 1518, 1514, stage 27, “Candidate Rejected”, “X” sign , and “+” sign.
(3) a generated “waiting-for-section”, this is taught in Fig. 16, “Calculated Reward”, “Your bonus could be”?, “Tell Me!”. 

    PNG
    media_image18.png
    387
    500
    media_image18.png
    Greyscale


    PNG
    media_image17.png
    306
    549
    media_image17.png
    Greyscale

Alternatively, this is also taught in GAUGER Fig. 30 in combination with Fig. 5.

    PNG
    media_image19.png
    159
    547
    media_image19.png
    Greyscale

	
As for dep. claim 6 (part of 1 above), and respective 13 (part of 8 above) and 20 (part of 15 above), which deal with further features: (1) a detected user input and option for reminding to complete another action, this is taught in GEHRING et al. ¶¶ [0145]  and Fig. 16 above or Fig. 17.
	
    PNG
    media_image20.png
    148
    541
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    367
    647
    media_image21.png
    Greyscale

Alternatively, this is also taught in GAUGER Fig. 30 in combination with Fig. 5 with further inputs such as “Status Change”, “Completed”, “Late” or “To be completed In”.

    PNG
    media_image19.png
    159
    547
    media_image19.png
    Greyscale

	
As for dep. claim 7 (part of 1 above), and respective 14 (part of 8 above), which deal a device for maintaining a connection with the devices and updating features, these are taught in Fig. 4A and 4B cited above.  The feature “open web socket with a client device” is inherently included in the teachings of Fig. 4B below to provide “a link”, or the “connection” feature and or the “updating” feature.

    PNG
    media_image22.png
    245
    450
    media_image22.png
    Greyscale


	
    PNG
    media_image2.png
    572
    445
    media_image2.png
    Greyscale


No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on MWF 7:00-4:30 ET, Telework T, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/            Primary Examiner, Art Unit 3689